DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/27/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7 and 14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 7 and 14, state “each two adjacent hair bundles are separated by two knots formed by the number of filaments” this limitation has been added to the independent claims 1 and 9, therefore, causing claims 7 and 14 to not further limit the subject matter from which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 and 22-24, 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Durand (US 2020/0245706) in view of Kim et al. (US 2016/0262482).
Durand discloses a hand-tied hair weft, comprising a number of filaments (11) configured to provide a cortex and configured such that the filaments form a plurality of knots along a length of the cortex such that the plurality of knots form a plurality of predetermined cut points distributed between opposing terminal knots at opposing proximal and distal terminal ends of the cortex (it is noted that “a plurality of predetermined cut points” are interpreted as the spaces located between 15 and 15 in Figure 2 since there is nothing precluding the user from cutting at that location); and at least two bundles of hair (22) fixed to the number of filaments such that each bundle of hair comprises a number of hairs that are attached to a predetermined portion of the cortex between adjacent knots of the plurality of knots, wherein each two adjacent bundles of hair are separated by one or more knots (15) (paragraph 24) formed by the number of filaments (see Figure 2; paragraph 24). Regarding claim 7, each hair bundle (22) of the at least two hair bundles comprises a number of strands of hair (21) (see Figure 2). Regarding claim 8, each two adjacent hair bundles (22) are separated by two knots (15) formed by the number of filaments (see Figure 2; paragraph 24). Durand does not disclose the at least two bundles of hair are directly coupled to the filaments such that each bundle of hair comprises a number of hairs distributed along and fixedly attached to a predetermined portion of the cortex.  Kim et al. teach a filament (14) providing a cortex wherein at least two bundles of hair (16) are directly coupled to the filament such that each bundle of hair comprises a number of hairs distributed along and fixedly attached to a predetermined portion of the cortex (see Figures 1 and 2). It would have been obvious to one having ordinary skill in the art before the effective filing date to have the at least two hair bundles of Durand be directly coupled to the filament as taught by Kim et al. to allow for a more natural looking hair extension.  
Durand and Kim et al. disclose the claimed invention except for the number of filaments comprise three or more filaments. However, Durand discloses the thread can be an elastomeric cord, cords are by definition “thin, flexible string or rope made from several twisted strands.” It would have been obvious to one having ordinary skill in the art before the effective filing date to the elastomeric cord of Durand be a twisted thread forming three or more filaments, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use such as providing extra strength with a twisted cord. Regarding claim 4-6 and 11-13, wherein the knots comprise a stopper knot, an overhand knot, or a whipping knot. Durand teaches the knots, paragraph 24 “the spacers can comprise knots that are tied along the track”, but does not specifically disclose the type of knot. It would have been an obvious matter of design choice to have the knot of Durand be a stopper knot, an overhand knot, or a whipping knot, since applicant has not disclosed that these knots solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the knot of Durand. Regarding claims 21-24 and 26, Durand discloses a first and second knots wherein first and second hair bundles are located adjacent the knots (see Figure 4).  Durand does not disclose having cut points located between the first and second knots so that the second knots are configured to retain the hair bundles coupled to the cortex.  Kim et al. teach a filament with a first and second knot (22) with hair bundles located between the first and second knot (see Figure 4). Kim et al further teaches cutting the filament that is unused and reknotting the filament to retain the bundles coupled to the cortex (paragraph 31). It would have been obvious to one having ordinary skill in the art before the effective filing date to have the filament of Durand be cut between knots as taught by Kim to allow the user to remove the unused portion of the hair weft while still maintaining the hair coupled to the cortex. Furthermore, Examiner maintains that “cut points” do not positively recite any additional structure to the weft of Durand, Durand teaches having knots located along the cortex and there is nothing precluded the user from cutting between two knots to have “a cut point”. Regarding claim 27, Durand discloses the cortex, the plurality of knots, and the bundles of hair are configured to provide a substantially continuous weft thinness along a length of the cortex (see Figure 4). Regarding claim 28, Durand discloses the plurality of knots (15) are distributed along a length of the cortex such that a distance between the plurality of predetermined cut points increases with increasing distance from at least one of the proximal end and the distal end of the cortex, Examiner maintains that the “cut points” do not add structural value to the weft and one is capable of cutting at different points along the knots to increase the distance from one proximal end to the other to create different size wefts, meeting the claim limitation.

Response to Arguments
Applicant's arguments filed 6/27/2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument that Durand teaches a sliding track and Kim teaches movable hair sections and the combination does not meet the limitation “each bundle of hair comprises a number of hairs distributed along and fixedly attached to a predetermined portion of the cortex, Examiner maintains the rejection of Durand in view of Kim since the term fixedly meets the definition of “fastened or attached” as defined by dictionary. Applicant has not claimed that the bundles of hair are incapable of moving or rotating, if Kim’s hair was not fixedly attached to a predetermined portion of the cortex then they would slide off or come undone and that is not the case.
Applicant's arguments regarding Durand’s crimped on pressure rings would be bulky fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
In response to applicant’s argument that if would be improper to combine that knot of Kim to replace the spacers of Durand, it is noted that the spacer of Durand are knots (paragraph 24 “the spacers 15 can comprise knots that are tied along the track”). Kim is used as a teaching that is a known technique in the hair weft art to cut along a knot or to form a knot after a cut to keep the hair weft from unraveling and the hair from falling off.
In response to applicant’s argument that Durand’s teaching that when necessary one can cut the track 11 adjacent to one of the fixed extension leading one having ordinary skill to only cut the track at fixed locations is not persuasive, Examiner maintains the position that merely stating “cut points” does not further structurally define over Durand there is mothering precluding the user from cutting at any “cut point” located between the two knots of Durand along the length of the cortex. Durand further disclose multiple embodiments, for instance paragraph 29 states “Moreover, although described above as forming the sliding extensions 20 with the track 11, other embodiments are contemplated wherein the extension 20 can be mated with the track 11 after construction.” 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL RUNNING STEITZ whose telephone number is (571)272-1917. The examiner can normally be reached Monday-Friday 8:00am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL R STEITZ/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        
8/15/2022